Citation Nr: 1629177	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than November 7, 2007, for a grant of an increased rating of a 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) for loss of use of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veteran's Law Judge at a July 2012 Travel Board hearing.  A copy of the transcript has been associated with the file.

In a July 2014 decision, the Board denied the Veteran's claim for entitlement to an effective date earlier than November 7, 2007, for a grant of an increased rating of a 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  The Veteran appealed the July 2014 decision and, while the matter was pending before the Court, in November 2014, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Remand with respect to the denial of entitlement to an effective date earlier than November 7, 2007, for a grant of an increased rating of a 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome, and remanded the appeal for further action consistent with its Joint Motion for Partial Remand.  
In March 2015, the Board again denied the Veteran's claim for entitlement to an effective date earlier than November 7, 2007, for a grant of an increased rating of a 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  While the matter was pending before the Court, in November 2015, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In a November 2015 Order, the Court vacated the Board's March 2015 decision and remanded the matter for readjudication in light of the Joint Motion.  The Veteran's claim now returns to the Board for compliance with the instructions in the November 2015 Joint Motion for Remand.

At the time of his appeal, the Veteran expressed satisfaction with the current 40 percent disability rating assigned for the service-connected lumbar spine disability, and sought only to have the effective date for the current 40 percent rating made earlier.  The Board has framed the issue on the title page accordingly.  The Board notes that the Veteran recently filed claims for entitlement to TDIU as a result of his service-connected lumbar spine and associated sciatica of the lower extremities disabilities and entitlement to SMC based on loss of use of the bilateral lower extremities.  The Veteran's representative asserted that these claims should be considered as pending from September 2, 2003, as part and parcel of the increased rating claim; the Board agrees.  Although the Veteran clearly limited his claim for an increased rating for the service-connected lumbar spine disability to the period from September 2, 2003, to November 6, 2007, the evidence of record during the course of the increased rating claim on appeal raised claims for TDIU and SMC, and the Veteran did not limit these claims to a particular period.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that the issue of TDIU is part and parcel of a claim for increased rating); see also Akles v. Derwinski, 1 Vet. App. 118 (1991) (finding that the issue of entitlement to SMC is part and parcel of a claim for increased rating).  As such, the Board finds that the claims for TDIU and SMC have been pending from September 2, 2003, to the present. 

At the time of the March 2015 Board decision, the Veteran was represented by the Disabled American Veterans.  In December 2015, the Veteran submitted a VA Form 21-22a, appointing a private attorney (Robert V. Chisholm) as his representative.  In December 2015, the Board re-sent a 90-day Letter (which is sent following a remand of a claim from the Court back to the Board) to the Veteran's new representative.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, for the entire period on appeal (September 2, 2003, to November 6, 2007), the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome was severe, with marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of joint space, with abnormal mobility on forced motion.  

2.  Resolving any doubt in the Veteran's favor, for the entire period on appeal (September 2, 2003, to November 6, 2007), the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome involved mild sciatica of the right lower extremity.


CONCLUSIONS OF LAW

1.  For the entire period on appeal (September 2, 2003, to November 6, 2007), the criteria for an initial rating of 40 percent, and no more, for the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome were met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59 (2015); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), Diagnostic Codes 5235 to 5243 (2015).

2.  For the entire period on appeal (September 2, 2003, to November 6, 2007), the criteria for a 10 percent evaluation, and no more, for sciatica of the right lower extremity were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The Board finds that VA has met its duty to notify with multiple letters, including an October 2003 letter. 

Furthermore, for effective date claims where a claim for service connection or a higher disability rating has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. 
      Duty to Assist

The Board also finds that VA has met its duty to assist.  VA has obtained all relevant records identified by the Veteran.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Effective Date for Degenerative Disc Disease of the Lumbar Spine

This effective date claim deals with the question of an increased rating claim, and has a lengthy procedural history.  In a May 2008 rating decision, the Veteran was originally awarded service connection for degenerative disc disease with a 20 percent evaluation, effective September 2, 2003.  New medical evidence was received within one year of this decision, and as a result, the RO issued a subsequent September 2008 rating decision continuing the 20 percent evaluation.  Again, the Veteran submitted medical evidence within one year of this decision, and as a result, the RO issued the September 2009 rating decision now on appeal.  This decision increased the evaluation for degenerative disc disease to 40 percent, effective October 30, 2008, and granted a separate 10 percent evaluation for sciatica of the left lower extremity associated with the service-connected lumbar spine disability, also effective October 30, 2008.  The Veteran filed a notice of disagreement with the September 2009 rating decision.  The Board notes; however, that the Veteran expressed satisfaction with the current 40 percent disability rating assigned, and sought only to have the effective date for the current 40 percent rating made earlier.  

In a July 2014 decision, the Board granted the effective date for the 40 percent evaluation for the service-connected lumbar spine disability back to November 7, 2007.  The Board also granted an earlier effective date of September 2, 2003, for the service-connected sciatica of the left lower extremity, and assigned a 10 percent disability rating.  The Veteran appealed the July 2014 decision and, while the matter was pending before the Court, in November 2014, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Remand with respect to the denial of entitlement to an effective date earlier than November 7, 2007, for a grant of an increased rating of a 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome, and remanded the appeal for further action consistent with its Joint Motion for Partial Remand.  

In March 2015, the Board again denied the Veteran's claim for entitlement to an effective date earlier than November 7, 2007, for a grant of an increased rating of a 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  While the matter was pending before the Court, in November 2015, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In a November 2015 Order, the Court vacated the Board's March 2015 decision and remanded the matter for readjudication in light of the Joint Motion.  

Under the provisions of 38 C.F.R. § 3.156(b) regarding new and material evidence submitted prior to the expiration of the appeal period and 38 C.F.R. § 4.71a, the Board finds that the period under appeal dates back to the original date of service connection for the Veteran's degenerative disc disease, September 2, 2003.  The Board emphasizes; however, that at the time of his appeal, the Veteran expressed satisfaction with the current 40 percent disability rating assigned, and sought only to have the effective date for the current 40 percent rating made earlier.  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Board notes that, during the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the earlier changes to DC 5293 (now reclassified as DC 5243) for intervertebral disc syndrome.

In the decision below, the Board addresses the Veteran's claim for an initial increased disability rating under both the old and new criteria in the rating schedule. Thus, there is no prejudice to the Veteran when the Board applies the regulatory revisions in the adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

The current spine rating criteria became effective on September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  The Board notes, however, that the Veteran's rating period started on September 2, 2003.  The current criteria may only be applied prospectively from that date; they cannot be applied to a period prior to their effective date of September 26, 2003.  The old rating criteria, however, may be applied throughout the period of the appeal, if they are deemed more favorable to the Veteran.  38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000); see generally Karnas v. Derwinski, 1 Vet. App. 308 (1991); but cf. Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005) and Kuzma v. Principi, 341 F.3d 132 (Fed. Cir. 2003).  Thus, VA will review the Veteran's appeal under both the prior and current criteria. 

Prior to September 23, 2002, a 10 percent rating was warranted for mild intervertebral disc syndrome.  A 20 percent rating was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks, with intermittent relief.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002).

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Prior to September 26, 2003, the criteria in effect for lumbosacral strain provided for a 10 percent rating for characteristic pain on motion.  A 20 percent rating is warranted where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The maximum rating of 40 percent is warranted where the symptoms are severe, with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 26, 2003, the criteria in effect for limitation of motion in the lumbar spine provided a 10 percent rating for slight limitation of motion of the lumbar spine; a 20 percent rating for moderate limitation of motion of the lumbar spine, and a 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 40 percent rating is also the maximum available under this diagnostic code.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 and 4.6.

Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

When rating according to the General Formula, any associated objective neurologic abnormalities are rated separately under their respective diagnostic codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

III.  Factual Background and Analysis

Treatment records beginning in 2003 noted the Veteran's degenerative disc disease and pain associated with the Veteran's disability; however, there are limited findings with respect to range of motion.  

In a private treatment record from Dr. M.D. dated in January 2003, the Veteran described "extreme" lower back pain with right lower extremity radicular symptoms.  Dr. M. D. noted that body forward bending, backward bending, and twisting was restricted.  The Veteran reported that standing made his back pain worse, and sitting and pain medication made it better.  He described the pain as aching, burning, and stabbing.  The Veteran indicated the pain was "severe."  A computed tomography (CT) scan of the lumbar spine showed multilevel degenerative disc disease with no significant central canal stenosis.  The CT scan showed left greater than right neuroforaminal stenosis at L1-2, and bilateral neuroforaminal stenosis at L5-S1.  The physician noted that these findings may result in some nerve root mass effect, but were less likely to be the etiology of the Veteran's acute pain symptoms.  Dr. M. D. noted that the Veteran walked in a forward bent position in obvious discomfort.  

In a March 2003 VA neurology consultation, the Veteran reported that beginning in January 2003, he developed subacute onset of severe low back pain and right lower extremity pain, with pain radiating from his buttock/hip into the lateral aspect of his thigh to just below his knee.  He noted concomitant numbness and paresthesias along the medial aspect of his right leg.  The Veteran walked with his back flexed, and appeared to be in some pain.  He was able to heel and toe walk with some mild calf pain.  He had a negative spinal compression test.  His motor exam was 5/5, and the straight leg raise test was positive on the right.  The physician noted that an electromyography performed in May 2002 was normal, with no evidence of right lumbar radiculopathy.  The physician noted that a magnetic resonance imaging (MRI) scan of the lumbar spine performed in February 2003 showed multilevel degenerative joint disease, worse at the L3-L4 level and the L5-S1 level, but without evidence of herniated disc, nerve root or spinal cord compression, surgically significant lumbar spinal stenosis, or malalignment.  The assessment was low back pain and lower extremity pain.  In June 2003, the Veteran reported that it was difficult to stand for long periods of time.  He noted that he rode a motorized scooter instead of walking around due to his back pain.

In a March 2004 VA treatment record, the Veteran complained of back pain without radiculopathy down the lower extremities.  It was noted that he was evaluated by neurosurgery last year and was not felt to be a surgical candidate.  The physician noted ongoing issues related to treatment (he was reluctant to continue narcotic medications).  The physician recommended physical therapy.  An April 2004 VA treatment record noted extensive degenerative changes of the lumbar spine with osteophyte formation.  The physician noted possible right L3, L4 sensory radiculopathy.  In May 2004, the Veteran reported constant low back pain with a pain level of 7 to 8 out of 10.  He noted that the pain was exacerbated by going up and down stairs or walking long distances.  It was noted that the Veteran had the most pain with forward flexion and extension, but also had pain with side bending, right greater than left.  It was noted that the Veteran's range of motion was restricted by about 50 percent in all planes.  In August 2004, the Veteran complained of chronic low back pain.  The diagnosis was chronic mechanical low back pain.  Physical therapy was recommended.  An MRI of the lumbar spine revealed mild multilevel degenerative disc disease.  An electromyography study was normal; however, it was noted that not enough muscles or lumbar paraspinals were tested to be able to make a diagnostic statement regarding radiculopathy.

Additional range of motion findings were taken in October 2004 and December 2004.  As with the May 2004 findings, they were not measured objectively in degrees, and as a result are of little help when evaluating under the criteria of the new diagnostic codes.  Both the October 2004 and December 2004 evaluations found moderate range of motion loss for trunk flexion and extension, and major motion loss for right side glide and left side glide.  Following repetitive motion, it was noted that the Veteran was "cautious with all motions," but there were no additional limitations.

In November 2004, the Veteran indicated that the pain in his lower back was "severe."  He also noted that he was in "agony."  In April 2005, the Veteran's pain was described as a level 7 out of 10.  He indicated that his back pain was "intolerable"; he noted that it was worse with walking, sitting, or standing for long periods of time.  The Veteran was able to bend forward with minimal pain.  Extension caused the most discomfort.  Lateral bending to either side also caused discomfort.  There were no bowel or bladder problems.  A July 2005 lumbar spine x-ray revealed mild osteoarthritic changes.  In February 2006, it was noted that the Veteran had just started physical therapy.  

In March 2006, the Veteran received emergency treatment for severe back pain.

In an April 2006 VA physical therapy note, it was noted that the Veteran's trunk flexion range of motion loss was minimal.  His extension motion loss was moderate.  There was no additional loss of motion after repeated motion.  The straight leg raising test on the right increased central low back pain.  The physician noted continued limitation of extension, with improved lower extremity range of motion.

A May 2006 VA examination noted the Veteran's medical history with respect to his lower back pain, as far back as July 2003.  The Veteran reported that he lived with a chronic pain that he found limiting to his ambulation and other functional activities.  However, no specific range of motion findings were reported at this exam or for previous examinations or treatment.  

In January 2007, the Veteran reported a pain level of 8 out of 10.

In the Veteran's July 2012 Travel Board hearing, he testified that the 40 percent evaluation for his lumbar spine disability should be granted back to 2003 based on the number of incapacitating episodes, spasms, inability to move, and numbness he experienced during this timeframe.  He indicated that his during this timeframe, his lumbar spine disability was severe enough for him to be bedridden more than six weeks in a year.  He indicated that he was unable to work during this time because he could not stand.  He noted that he did not always go to the doctor for his back pain, and even though these incapacitating episodes were not documented in the clinical evidence, this does not mean they did not occur.

After a thorough review of the evidence and an analysis under the applicable diagnostic codes, both new and old, and resolving any doubt in the Veteran's favor, the Board finds that, for the period from September 2, 2003, to November 6, 2007, an evaluation of 40 percent, but no higher, is warranted under Diagnostic Code 5295 of the prior rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  In this regard, the objective medical evidence showed that during this timeframe, the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome was severe, with marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of joint space, with abnormal mobility on forced motion.  Id.  

However, the Board finds that a rating in excess of 40 percent is not warranted at any time during the appeal period.  The Board notes that under the prior rating criteria, 40 percent is the maximum evaluation available under Diagnostic Codes 5292 and 5295.  As such, these code sections cannot serve as bases for higher evaluations here.  Additionally, because there is no showing of vertebral fracture or ankylosis, Diagnostic Codes 5285, 5286 and 5289 are not for application.  The only remaining relevant provision under the prior rating criteria for consideration is Diagnostic Code 5293, pertaining to intervertebral disc syndrome.  Under that Code section, a 60 percent rating is warranted for pronounced impairment, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  

As for whether a higher rating is warranted for intervertebral disc syndrome under the pre-amended Diagnostic Code 5293, there is no showing of neurological impairment due to pronounced intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  In this regard, the Board notes that subjectively,  the Veteran complained of severe lower back pain with radiation into the right lower extremity with numbness and paresthesias.  The objective medical evidence revealed that the straight leg raise test caused lower back pain.  However, the Board finds a consistent lack of significant objective findings during this timeframe to demonstrate pronounced intervertebral disc syndrome.  There were no objective findings of muscle atrophy or demonstrable muscle spasm.  The Veteran had normal deep tendon reflexes and intact sensory function.  He denied alterations in bowel or bladder function.  Most significantly, diagnostic studies during this timeframe were essentially normal.  See May 2002 and August 2004 electromyography studies.  

Thus, although the record does reference complaints of radicular symptoms with mild pain, paresthesias, and numbness, these symptoms are not consistent with intervertebral disc disease that is pronounced in severity, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief, so as to warrant an increased evaluation of 60 percent under Diagnostic Code 5293.  

Regarding the criteria for orthopedic manifestations under the General Rating Formula, the Board notes that there are limited findings with respect to range of motion during this timeframe.  However, the Board observes that while the evidence showed reduced range of motion, flexion was still possible, and the range of motion findings of record did not demonstrate ankylosis.  

For example, in May 2004, it was noted that the Veteran had the most pain with forward flexion and extension, but also had pain with side bending, right greater than left.  It was noted that the Veteran's range of motion was restricted by about 50 percent in all planes.  Additional range of motion findings were taken in October 2004 and December 2004.  As with the May 2004 findings, they were not measured objectively in degrees, and as a result are of little help when evaluating under the criteria of the new diagnostic codes.  Both the October 2004 and December 2004 evaluations found moderate range of motion loss for trunk flexion and extension, and major motion loss for right side glide and left side glide.  Following repetitive motion, it was noted that the Veteran was "cautious with all motions," but there were no additional limitations.  In November 2004, the Veteran was able to bend forward with minimal pain.  Extension caused the most discomfort.  Lateral bending to either side also caused discomfort. 

These findings therefore do not more nearly approximate or equate to unfavorable ankylosis, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As there is no evidence of ankylosis, a rating higher than 40 percent is not warranted under the General Rating Formula.  

As for a higher rating under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that the Veteran has reported incapacitating episodes.  See, e.g., July 2012 hearing testimony.  However, the Board finds that there is no evidence during this timeframe that the Veteran was prescribed bed rest of at least 6 weeks during any 12 month period on appeal, which is required for a 60 percent rating under the Incapacitating Episodes Formula.  Notably, the Veteran's representative does not dispute these findings.  Instead, the Veteran's representative argues that "a Veteran can never satisfy this criteria when compared to modern medical practices."  See May 2016 brief.  The Veteran's representative submitted medical literature to support this assertion.  However, the Board notes that it is bound to apply the VA rating schedule.  Thus, the Board finds that the Veteran does not meet the criteria for the next higher rating of 60 percent under Diagnostic Code 5243.    

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The Board will address the Veteran's lumbar radiculopathy in more detail below.  Thus, that matter is not for consideration here.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

The Board has considered the Veteran's statements that describe his severe pain during this timeframe.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  However, the Board finds that the objective medical findings do not support a rating higher than 40 percent for the service-connected degenerative disc disease with intervertebral disc syndrome.

Accordingly, resolving all doubt in favor of the Veteran, the Board finds that a 40 percent rating, but no higher, is warranted for the Veteran's service-connected degenerative disc disease with intervertebral disc syndrome for the entire period on appeal (September 2, 2003, to November 6, 2007).  As the greater weight of evidence is against a rating higher than 40 percent during this timeframe, there is no doubt on this matter that could be resolved in his favor.



IV.  Sciatica of the Right Lower Extremity

The Board notes that the Veteran is in receipt of service connection for sciatica of the left lower extremity, evaluated as 10 percent disabling from September 2, 2003, to December 28, 2014, and 40 percent disabling thereafter.  The Veteran is also in receipt of service connection for sciatica of the right lower extremity, evaluated as 40 percent disabling from December 29, 2014.  In May 2016, the Veteran submitted an expert independent medical review, which indicated that his sciatica of the right lower extremity had been present since 2003.  In support of this assertion, the physician pointed to a January 2003 treatment record showing complaints of right lower extremity radiculopathy, and a 2004 MRI report which revealed bilateral foraminal stenosis at L5-S1.

As noted above, effective September 23, 2002, the rating criteria specifically contemplated assigning separate ratings for orthopedic and neurological manifestations of lumbar spine disability.  This addition was also included in the changes made effective September 26, 2003.  However, the Board notes that nothing precluded the assignment of separate ratings for neurological and orthopedic manifestations in the version in effect prior to September 23, 2002.  In particular, the Board notes that, although Diagnostic Code 5293 contemplated neurological manifestations such as to render a separate rating for radiculopathy in violation of 38 C.F.R. § 4.14 (2015), Diagnostic Code 5295 does not appear to contemplate any neurological manifestations.  Thus, as the Board has rated the Veteran during that period using Diagnostic Code 5295, the Board has considered whether a separate rating for radiculopathy is warranted at any time during the period under consideration.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

The Board finds all reasonable doubt in the Veteran's favor and awards a 10 percent rating for sciatica of the right lower extremity for the entire period on appeal (September 2, 2003, to November 6, 2007).  

In this regard, throughout this period, the Veteran has reported radiation of pain, numbness, and burning in his right lower extremity.  For example, in a private treatment record from Dr. M.D. dated in January 2003, the Veteran described lower back pain with right lower extremity radicular symptoms.  A CT scan of the lumbar spine showed left greater than right neuroforaminal stenosis at L1-2, and bilateral neuroforaminal stenosis at L5-S1.  The physician noted that these findings may result in some nerve root mass effect, but were less likely to be the etiology of the Veteran's acute pain symptoms.  

In a March 2003 VA neurology consultation, the Veteran reported that beginning in January 2003, he developed subacute onset of severe low back pain and right lower extremity pain, with pain radiating from his buttock/hip into the lateral aspect of his thigh to just below his knee.  He noted concomitant numbness and paresthesias along the medial aspect of his right leg.  The Veteran was able to heel and toe walk with some mild calf pain.  His motor exam was 5/5, and the straight leg raise test was positive on the right.  The physician noted that an electromyography performed in May 2002 was normal, with no evidence of right lumbar radiculopathy.  The physician noted that an MRI of the lumbar spine performed in February 2003 showed multilevel degenerative joint disease, worse at the L3-L4 level and the L5-S1 level, but without evidence of herniated disc, nerve root or spinal cord compression, surgically significant lumbar spinal stenosis, or malalignment.  The assessment was low back pain and lower extremity pain.  In April 2004, a VA physician noted possible right L3, L4 sensory radiculopathy.  In August 2004, an electromyography study was normal; however, it was noted that not enough muscles or lumbar paraspinals were tested to be able to make a diagnostic statement regarding radiculopathy.

Given the consistent reports of radiating pain in the right lower extremity, and resolving all reasonable doubt in the Veteran's favor, the Board finds a separate 10 percent disability rating is warranted for the right lower extremity for mild, incomplete paralysis of the sciatic nerve.

The Board notes; however, that there is no indication during this period, that the incomplete paralysis of the right lower extremity was any more than mild in nature.  Throughout the timeframe on appeal, sensory examinations were intact and the Veteran's motor examinations revealed normal tone and strength in the bilateral lower extremities.  In particular, diagnostic studies in May 2002 and August 2004 were essentially normal.  Although the Veteran is competent to describe radiating pain down to his right knee, the consistent lack of significant objective findings weighs against granting a rating in excess of 10 percent for the right lower extremity.  In other words, for the period from September 3, 2002, to November 6, 2007, his radiculopathy symptoms in the right lower extremity were no more than mild in nature.  

Furthermore, the Board finds that during this timeframe, the Veteran's radiculopathy symptoms in the left lower extremity were no more than mild in nature, and a rating in excess of the currently assigned 10 percent rating is not warranted.  

Resolving all doubt in favor of the Veteran, the Board finds that, from September 2, 2003, to November 6, 2007, a separate 10 percent disability rating is warranted for associated mild, incomplete paralysis of the sciatic nerve in the right lower extremity.  However, the preponderance of the evidence is against a disability rating in excess of 10 percent from September 2, 2003, to November 6, 2007, for the right lower extremity.  Additionally, during this timeframe, a preponderance of the evidence is against a disability rating in excess of 10 percent from September 2, 2003, to November 6, 2007, for radiculopathy of the left lower extremity.

	Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular evaluation under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Director of Compensation.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See Id.  

The Veteran's representative has argued that the rating criteria pertaining to the evaluation of the Veteran's intervertebral disc syndrome are impossible to satisfy under modern medical standards, thus warranting a rating on an extraschedular basis.  Again, the Board reminds the Veteran's representative that it is bound to apply the VA rating schedule as it is written.  

Furthermore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his degenerative disc disease of the lumbar spine with intervertebral disc syndrome and sciatica of the bilateral lower extremities.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of limitations in his ability to sit, stand, and walk; such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  

The Board acknowledges that the Veteran has reported use of a cane and a walker to alleviate his symptoms and assist with mobility.  Although the use of an assistive device is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the assistive device are addressed.  In fact, the Veteran's medical treatment records describe the level of his disability when he is not using an assistive device and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.  As the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for degenerative disc disease of the lumbar spine with intervertebral disc syndrome, sciatica of the bilateral lower extremities, and erectile dysfunction.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, as will be discussed below, the Board is remanding entitlement to TDIU and SMC for loss of use of the bilateral extremities for further development.  As such, those issues are not for consideration here.






ORDER

For the entire period on appeal (September 2, 2003, to November 6, 2007), a 40 percent rating, but no higher, is warranted for the degenerative disc disease of the lumbar spine with intervertebral disc syndrome.

For the entire period on appeal (September 2, 2003, to November 6, 2007), a 10 percent rating, but no higher, is warranted for sciatica of the right lower extremity.


REMAND

The Veteran contends that he has loss of use of the bilateral lower extremities as a result of his service-connected lumbar spine disability and associated sciatica.  He essentially claims that his inability to balance and propel himself, or walk, without the use of prosthetic appliances (cane, four-wheel walker, and electric chair), constitutes loss of use.

With respect to the provisions for loss of use of portions of the lower extremities, loss of use of an extremity will be held to exist when any of the following are present: (1) no effective function remains other than that which would be equally well served by an amputation with the use of a suitable prosthetic appliance; (2) extremely unfavorable complete ankylosis of the knee; (3) complete ankylosis of two major joints of an extremity; (4) shortening of the lower extremity of 3.5 inches or more; (5) complete paralysis of the external popliteal nerve and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve; or (6) loss of use of arms or legs at a level, or with complications, preventing natural elbow or knee action.  38 C.F.R. § 3.350(a)(2), (c) (2015).

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) .

The Veteran underwent a VA examination in June 2015, in conjunction with this claim.  The VA examiner concluded that although the Veteran had limited use of both lower extremities and could not perform prolonged standing or walking due to weakness and balance difficulties, he was able to walk and function with a cane and a walker.  Consequently, the examiner found that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  However, the examiner did not provide detailed information regarding whether there was any evidence of extremely unfavorable complete ankylosis of either knee, complete ankylosis of two major joints of any extremity, shortening of either lower extremity of 3.5 inches or more, or complete paralysis of the external popliteal nerve.

In May 2016, the Veteran submitted an expert independent medical review.  In the independent medical review, a physician examined the Veteran's medical history and provided a medical opinion as to the severity of the Veteran's present musculoskeletal symptoms.  The review included a January 2016 affidavit from the Veteran which described worsening symptomatology pertaining to his service-connected bilateral lower extremity radiculopathy.  In light of the Veteran's recent complaints of increasing symptoms, and the limited information provided in the June 2015 examination, the Board deems it necessary to provide the Veteran with a new examination for an adequate evaluation of the current condition of the Veteran's bilateral lower extremities.  

With respect to the claim for entitlement to TDIU, the Board concludes that further development and adjudication of the Veteran's claim for SMC for loss of use of the bilateral lower extremities may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination with 
	an appropriate examiner to determine the current 
	nature and severity of his service-connected sciatica of 
	the bilateral lower extremities.  The examiner should 
	be asked to clearly address all current symptoms of 
	the Veteran's service-connected sciatica of the 
	bilateral lower extremities, their severity, and their 
	functional impact.

	The examiner must state whether there is any evidence
   of extremely unfavorable complete ankylosis of either 
   knee, complete ankylosis of two major joints of any 
   extremity, shortening of either lower extremity of 3.5 
   inches or more, or complete paralysis of the external 
   popliteal nerve.
   
   The examiner must also provide an opinion as to
   whether the Veteran experiences lower extremity 
   symptoms that are analogous to amputation with the 
   use of a suitable prosthetic appliance, or a total 
   incapacity for natural knee action due to his service-
   connected disabilities.
   
   A complete rationale must be provided for any 
   opinion offered.

3.    After completing the above development, and any 
	 other development deemed necessary, readjudicate 
	 the issues on appeal.  If any benefit sought on appeal 
	 remains denied, issue an additional Supplemental 
	 Statement of the Case, and provide the Veteran and 
	 his representative sufficient time in which to respond.  
	 Then, return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


